         CASE 0:20-cv-02169-DSD-TNL Doc. 11 Filed 11/10/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Elizabeth DeWitt,                            Case No. 20-CV-02169 (DSD/TNL)

                Plaintiff,
                                              ORDER EXTENDING TIME FOR
        v.                                    DEFENDANT TO ANSWER OR
                                              OTHERWISE PLEAD
 Experian plc d/b/a Experian Information
 Solutions, Inc.,

                Defendant.


       Pursuant to the Stipulation between counsel for Defendant and plaintiff Elizabeth

DeWitt [Doc. No. 7], the Court now finds that the request to allow Defendant until

December 1, 2020 to respond to plaintiff’s Complaint, should be GRANTED. The Court

makes the following order:

       1.     Defendant shall have until December 1, 2020 to answer or otherwise respond

to plaintiff’s Complaint.


       IT IS SO ORDERED.

 Dated: November 10, 2020                  s/Tony N. Leung__________________
                                           The Honorable Tony N. Leung
                                           United States Magistrate Judge
